tax exempt ano government entities division release number release date department of the treasury internal_revenue_service uil date taxpayer_identification_number form tax_year s ended 20xx 20xx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v uil you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and catalog number v letter uil thank you for your cooperation sincerely for nanette m downing acting director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number v form_886 a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx issues whether for purposes listed in treas reg doing business as ‘ c c operated exclusively whether the net_earnings of inured to the benefit of its president whether forth in ilr c sec_6001 and sec_6033 has satisfied the recordkeeping and reporting requirements set whether l r c sec_501 should be revoked effective date january 20xx exemption under sec_501 as an organization described in facts background information hereinafter referred to as is a veterans organization that holds a group exemption for veterans organizations described in sec_501 page states that its mission is to web website lists several advantages to be included in its group form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx formation and purpose hereinafter referred to as in 19xx according to the was purchased by secretary of state website was established in october of 19xx as a non-profit corporation according to the bylaws bylaws further state that these purposes include but are not limited to the following stated purpose is the a b c dz e f g h i j business operations business activities and members primary activity is operation of a cash business at the building’s facade exhibits signs stating a bar has to be recognized as an exempt_organization like more than dollar_figure in sales from food the facility has a full service bar beer wine and liquor several dining tables and chairs pool tables television set juke box gaming machines and a dining hall in order to sell alcohol in the area or a regular restaurant with and the president is open to both members and nonmembers general per interview with the consistent with 20xx public there are no signs of private club or members only posted any where at the facility the to the facility as long as the customer has met the drinking age requirement per initial meeting has about members no membership fee was charged to with the individual members the pays for the annual membership fee to which included individual membership fee also the does not have a sign-in book for members or nonmembers everyone is welcome pays the sales_tax on all sales activities for 20xx were form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a year period ended 20xx 20xx members and nonmembers the membership and non-membership sales the as gross_sales of inventory on form_990 for the examination years does not have adequate_records to substantiate reported sales after cash expenses facilities are open days a week including holidays is open to members and nonmembers ie the general_public the annual dues for the members of are dollar_figure was unable to verify the membership status of any of its other customers during the examination in addition to managing the day-to-day bar operations was solely responsible for managing the organization’s financial affairs and she was responsible for maintaining its books_and_records organization’s forms for 20xx and 20xx was responsible for filing the president the bar was open to both members and nonmembers general_public there are no signs of private club or members only posted any where at the facility the does not have a sign-in book for members or nonmembers everyone is welcome to the bar as long as the customer has met the drinking age requirement per initial meeting with the the president individual members the individual membership fee also the nonmembers however the non-membership sales the inventory on form_990 for the examination years has about members no membership fee was charged to paid for the annual membership fee to hq which included reported sales after cash expenses as gross_sales of paid sales_tax on all sales members and does not have adequate_records to substantiate membership and per interview with the were consistent with 20xx and they were president the activities for 20xx a operating of a bar kitchen pool tables gaming machines dance hall karaoke and w a y m h q some special events for both members and nonmembers provide food and cook outs for the members and nonmember for a charge karaoke night on friday and saturday for both members and nonmembers bar and kitchen are open to public no sign-in book membership is not required to buy drink and food from the the facility is available to rent out to the members and general_public the and the premises sell liquor and food to members and the public for consumption onside can sell food and liquor to members and public for consumption off the did not charge membership fee also provide gaming activities with members and nonmembers h the i more than of sales were from nonmembers financial information form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items form 6018-a year period ended department of the treasury - internal_revenue_service schedule no or exhibit 20xx 20xx per review of the by the paid mortgage interest of dollar_figure and auto expenses of dollar_figure on behalf of the bar’s real and personal properties own by expenses records in 20xx the president personal loan repayments were paid in 20xx the behalf of the mileages incurred on paid mortgage interest of dollar_figure and auto expenses of dollar_figure on president the auto expenses were base on estimated personal vehicle activities revenues and expenses was unable to provide a complete breakdown of the hours it spent the amount of revenue that it generated and or the expenses that it incurred in connection with its activities during the years under examination per initial meeting with the president a the has about members no membership fees were charged to individual members the paid for the annual membership fee to the hq which also included individual membership fees a s paid sales_tax on all sales members and nonmembers however the the does not have any records to substantiate membership and non-membership sales more than of sales were from nonmembers the bar is open to general_public no membership i is required to purchase alcohol and food or any events held by the e the facility is available to both members and nonmembers all events were available to general_public general membership usually do not attempt any of monthly meetings f during examination process ten active members was required by hq provided ten copy of dd-214 and id-card minimum of law and analysis form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx tax exemption - veterans organizations prior to the enactment of sec_501 by public law 1972_2_cb_675 many veterans organizations qualified for exemption from federal_income_tax under l r c sec_501 because most of the traditional activities of these organizations were recognized by the irs as primarily promoting social welfare staff of joint comm on taxation cong historical development and present law of the federal tax exemption for charities and other tax- exempt_organizations jcx-29-05 no comm print 20xx the traditional activities of veterans organizations that were social welfare organizations included promoting patriotism preserving the memory of those who died in war and assisting veterans in need id a veterans organization whose primary activity consisted of operating social facilities for its members was not able to qualify for exemption as a sec_501 social_welfare_organization but it could qualify as a social_club under sec_501 revrul_66_150 1966_1_cb_147 s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 h_r rep no 92d cong 2d sess in congress enacted sec_501 and lr c sec_512 to address the concern that a veterans organization exempt under sec_501 or may be subject_to unrelated_business_income_tax on the provision of insurance to its members s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 ' sec_512 excludes amounts attributable to or set_aside by a sec_501 veterans organization for the payment of life sick accident_or_health_insurance benefits for their members and their members’ dependents public law 1972_2_cb_675 the sec_501 exemption requirements in general sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of a post or organization of past or present members of the united_states armed_forces if it is a organized in the united_states or any of its possessions b at least percent of its members are past or present members of the armed_forces_of_the_united_states k kek k ' before the enactment of the tax reform act of there was no tax on the insurance activities of the veterans’ organizations since the unrelated_business_income did not apply to social welfare organizations and social clubs however the act extended the application of the unrelated_business_income_tax to virtually all exempt_organizations including social welfare organizations and social clubs s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 form 886-a rev department of the treasury - internal_revenue_service page -5- 20xx 20xx form_886 a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury internal_revenue_service c substantially_all of its other members are individuals who are cadets or are spouses widows widowers ancestors or lineal_descendants of past or present members of the armed_forces of the unites states or of cadets and d no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual membership requirements under sec_501 at least percent of an organization’s members must be past or present members of the armed_forces_of_the_united_states veterans sec_501 does not define the term armed_forces_of_the_united_states the regulations under sec_501 likewise do not define the term sec_7701 of the code however defines armed_forces to include all regular and reserve components of the uniformed_services which are subject_to the jurisdiction of the secretary of defense the secretary of the army the secretary of the navy or the secretary of the air force and the coast guard in addition sec_501 requires that substantially_all other members of an organization be cadets or spouses widows widowers ancestors or lineal_descendants of veterans or cadets according to the senate report accompanying the legislation substantially_all mean sec_90 percent see s rep no cong 2d sess reprinted in 1972_2_cb_713 therefore of the percent of the members that do not have to be veterans percent must be cadets or spouses etc consequently no more than percent x of an ilr c sec_501 organization’s total membership may consist of individuals not mentioned in the statute neither sec_501 its legislative_history nor the regulations under sec_501 define what it means to be a member of a veterans organization however whatever the organization requires for one to become a member the organization must maintain records tracking who its members are and the proportions in the various categories of membership permitted under sec_501 member of armed_forces cadet relative etc to x ke kek prior to ancestors and lineal descendent were not included in the statutory list of persons permitted to be members in congress amended sec_501 to include ancestors or lineal descendents of present or former members of the united_states armed_forces or cadets in the statutory list of individuals who may be members of an organization the regulations have not been updated to reflect this change nor do they reflect the statutory change eliminating a requirement that veterans be veterans of war form 886-a rev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx substantiate that its members are veterans or other permitted members see sec_6001 and sec_1 6001-i c operational_test sec_1_501_c_19_-1 of the regulations provides that an organization exempt under sec_501 must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_1_501_c_4_-1 of the regulations to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or the dependents of their members or both or to provide social and recreational activities for their members sec_1 c k kek kek ok sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury of his delegate may from time to time proscribe every organization exempt from tax under sec_501 and subject_to the unrelated_business_income_tax including veterans organizations must keep such records sec_1 a these books_and_records are required to be available for inspection by the service sec_1_6001-1 in addition veterans organizations are required to keep books_and_records to substantiate information reported on their information_return see sec_6033 and sec_1_6001-1 they are also required to submit additional information to the service for the purpose of enabling the service to inquire further into its exempt status form 886-a rev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx social and recreational activities for members while sec_1_501_c_19_-1 does not address what it means to exclusively provide social and recreational activities for members it is similar to the exempt_purpose contained in lr c sec_501 as both provisions permit an exempt_organization to operate social and recreational facilities for its members in fact prior to the enactment of sec_501 a veterans organization whose primary activity consisted of operating a bar or restaurant for the benefit of its members would have to qualify as sec_501 social_club to be tax-exempt see revrul_60_324 and revrul_69_219 these organizations prior to were required to operate exclusively for the pleasure and recreation of its members see sec_501 thus the rulings and case law under sec_501 are useful for purposes of determining whether an sec_501 veterans organization is providing social and recreational activities exclusively for its members sec_1_501_c_7_-1 provides that a club that engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofit purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes in west side tennis club v commissioner f 2d cir cert_denied 311_us_674 the second circuit upheld the board_of_tax_appeals determination that a social_club was not exempt because a substantial amount of its income was received from the general_public west side tennis club was organized to provide tennis facilities for the use and enjoyment of its members the facilities were only available to members for most of the year the club hosted annual national championship tennis matches however that were open to the general_public the club shared in the ticket proceeds from these matches the second circuit upheld the board_of_tax_appeals determination that the national championship matches were a substantial and profitable business which jeopardized the club’s exemption west side tennis club f 2d at p- k xk in congress amended sec_501 replacing exclusively with substantially_all this change ‘4 was effected to establish that social clubs will not jeopardize their exempt status if they receive of their gross_receipts from non-membership sources only of their gross_receipts however may be derived from nonmembers’ use of club facilities or services pub_l_no s rep cong 2d sess in congress amended sec_501 replacing exclusively with substantially_all this change was effected to establish that social clubs will not jeopardize their exempt status if they receive of their gross_receipts from non-membership sources only of their gross_receipts however may be derived from nonmembers’ use of club facilities or services pub_l_no s rep cong 2d sess form 886-a rev department of the treasury - internal_revenue_service page -8- form 886a name of taxpayer explanation of items schedule no or fx form 6018-a year period ended service internal_revenue_service department of the treasury of the t venue - ixhibit 20xx 20xx in revrul_60_324 1960_2_cb_173 and revrul_69_219 1969_1_cb_153 the service held that a sec_501 social_club is not operated exclusively for the pleasure or recreation of its members if it makes its facilities available to the general_public to a substantial degree id however this does not mean that all dealings with the general_public are necessarily inconsistent with the club’s exempt purposes for instance in revrul_60_324 1960_2_cb_173 the service stated that w hile the regulations indicate that a club may lose its exempt status if it makes its facilities available to the general_public it does not mean that any dealings with outsiders will automatically cause a club to lose its exemption a club will not lose its exemption merely because it receives some income from the general_public that is persons other than members and their bona_fide guests or because the general_public may occasionally be permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members in the service issued revproc_71_17 1971_1_cb_683 which contains guidelines for determining the impact of an organization’s nonmember gross_receipts on its exempt status under sec_501 the revenue_procedure provides that a significant factor reflecting the existence of a nonexempt purpose is the amount of gross_receipts derived from use of a club’s facilities by the general_public the revenue_procedure went on to provide a safe_harbor for organizations serving the general_public as an audit_standard the gross_receipts derived from the general_public alone will not be relied upon by the service if annual gross_receipts from the general_public for use of the club’s facility is dollar_figure or less or if more than dollar_figure where gross_receipts from the general_public for use is five percent or less of total gross_receipts of the organization revproc_71_17 1971_1_cb_683 at sec_3 the term general_public is defined as persons other than members or their dependents or guests id at sec_2 section dollar_figure of revproc_71_17 provides four instances in which nonmembers are assumed to be the guests of the members the assumptions include where a group of eight or fewer individuals at least one of whom is a member uses club facilities it will be assumed for audit purposes that the nonmembers are the guests of the member provided payment for such use is received by the club directly from the member or the member’s employer form 886-a rev department of the treasury - internal_revenue_service page -9- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx where percent or more of a group using club facilities are members it will likewise be assumed for audit purposes that the nonmembers in the group are guests of members provided payment for such use is received by the club directly from one or more of the members or the member’s employer revproc_71_17 sec_3 in 615_f2d_600 a cir the third circuit upheld the commissioner’s determination that a social_club failed to qualify for exemption from income_tax as a sec_501 organization because it was operated for business and not for the pleasure and recreation of its members the pittsburgh press club was organized for the purpose of providing a professional and social meeting place for its members during the years under exam however the pittsburgh press club hosted several functions for nonmember outside groups although each such group had been member sponsored based on the amount of nonmember revenues dollar_figure of nonmember receipts as well as the percentage of those revenues to percent of gross_receipts the third circuit upheld the revocation stating that the exemption from federal_income_tax for sec_501 organizations is to be strictly construed pittsburgh press club f 2d pincite the court stated that such strict construction cannot be reconciled with the fact that a substantial amount of the club’s activities and income consisted of nonmember functions and nonmember income therefore the court held revocation of its exemption was proper id inurement an organization fails to qualify for exemption under sec_501 if there is inurement sec_501 of the code prohibits inurement to the benefit of any private_shareholder_or_individual the regulations contain corresponding language see sec_1 c - i a there are no cases or rulings interpreting this statutory or regulatory language under ilr c sec_501 the inurement prohibition set forth in sec_501 however parallels exactly the language found in sec_501 thus it is the government’s position that the case law as well as the regulatory and other guidance on inurement under sec_501 may be used by analogy in interpreting prohibited inurement under sec_501 an organization will not qualify for exempt status under sec_501 if it is organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 inurement refers to the non-incidental diversion of assets which are supposed to be dedicated to charitable purposes to an insider of the organization see sec_1_501_a_-1 ginsburg v commissioner t c form 886-a rev department of the treasury - internal_revenue_service page -10- form_886 a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx inurement may take many forms and an organization’s earnings may inure to the benefit of private individuals in ways other than by the actual distribution of dividends or payment of excessive_salaries see 412_f2d_1197 cert_denied 397_us_1009 excessive_compensation paid to insiders 412_f2d_1197 cert_denied 397_us_1009 excessive rents paid to insiders as landlords easter house v u s cl_ct loans to insiders on advantageous terms revrul_56_138 1956_1_cb_202 excessive employee_benefits provided to insiders anclote psychiatric center inc v commissioner t c memo 19xx-273 purchase of assets from insiders for more than fair_market_value or sale of assets to insiders for less than fair_market_value moreover the unaccounted for diversions of a charitable organization’s resources by one who has complete and unfettered control can constitute inurement founding 823_f2d_1310 see also 365_f2d_792 cir cert_denied 385_us_1026 318_f2d_632 cir in 75_tc_127 a newly formed christian religious_organization which was founded by one of its ministers paid its founder and its other ministers a predetermined percentage of the gross tithes and offerings that were received by the organization after determining that part of the organization’s net_earnings inured to the benefit of private shareholders or individuals ie the ministers the tax_court held that the organization was not exempt as an organization described in sec_501 in 222_fsupp_151 e d wash the plaintiff a motorcycle club claimed it was a non-profit charitable corporation and asserted that it was except from federal_income_tax under sec_501 and entitled to a refund the district_court disagreed with the plaintiff's assertions held that part of the motorcycle club’s net_earnings inured to its members even though the amount_involved was de minimus and concluded that the plaintiff was not exempt from federal_income_tax in 203_f2d_872 5th cir a corporation filed suit to recover overpayments of income taxes on grounds that it was entitled to charitable exemption the united_states district_court for the northern district of texas entered judgment against the plaintiff and the plaintiff appealed the court_of_appeals affirmed the district court’s judgment and concluded that the district court’s finding that the salary that was paid to the founder of the charitable foundation to which all of the founder’s stock in the corporation was transferred was excessive and constituted inurement of net_earnings to the benefit of a private individual was not clearly erroneous in the 412_f2d_1197 ct_cl cert_denied 397_us_1009 in addition to receiving salary commission and royalty payments the founder of the church and several members of his family received unexplained department of the treasury - internal_revenue_service form 886-a rev page -11- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx payments in the nature of loans and reimbursements for expenditures made in plaintiffs behalf for expenses and other purposes the court of claims held that the plaintiff was not entitled to exemption from federal_income_tax because it failed to prove that no part of the corporate net_earnings benefited private individuals thus the plaintiff's claim was denied and the petition was dismissed in 365_f2d_792 8th cir after the court_of_appeals concluded that the tax_court was justified in ruling that the corporate petitioner was not entitled to tax exemption as a religious_organization under sec_501 it turned its attention to the unaccounted-for and unexplained withdrawals from the corporation’s bank accounts and the checks which were made payable to the founder that were drawn on the organization’s account the commissioner credited the unidentified withdrawals to the founder’s income the tax_court sustained such action and the court_of_appeals affirmed the tax court’s determination noting that d ue to the extremely close relationship between the founder and the day-to-day financial activities of organization and due to the founder’s complete and unfettered control_over the organization the founder has the burden of explaining unidentified withdrawals from the organization’s accounts id pincite citing 280_us_227 295_f2d_98 cir if he is unable to do so the commissioner may validly assume that the withdrawals were income to the founder 365_f2d_792 8th cir no evidence of any kind was produced explaining the withdrawals or indicating that the founder did not receive the benefit from them thus the court_of_appeals concluded that the assessments were proper id in 823_f2d_1310 og cir cert_denied 486_us_1015 the court_of_appeals affirmed the tax court’s judgment which upheld the commissioner’s assessment of tax deficiencies and penalties against the church following the revocation of the church’s tax exempt status the court of appeal reviewed the tax court’s factual finding that a portion of the church’s net_earnings inured to the benefit of l ron hubbard and his family and otc a private for-profit in finding that a portion of the church’s net_earnings inured to the corporation for clear error benefit of l ron hubbard his family and otc the tax_court isolated two indicia of inurement overt and covert inurement the overt indicia included salaries living_expenses and royalties and the covert indicia included debt repayments and l ron hubbard’s unfettered control_over millions of dollars of church assets the tax_court concluded that these indicia when viewed in light of the self-dealing associated with them coupled with the church’s failure to carry its burden_of_proof and to disclose the facts candidly proved conclusively that the church was operated for the benefit of l ron hubbard and his family id at p in addition to hubbard’s salary the church paid for all of the hubbards’ living and medical_expenses aboard the cruise_ship apollo the church paid substantial royalties to l ron hubbard for his books recordings and e-meters the record revealed that l ron hubbard had unfettered control_over millions of dollars in church assets and supported the tax court’s conclusion that l ron hubbard had unfettered control_over church of scientology trust fund assets additionally the department of the treasury - internal_revenue_service form 886-a rev page -12- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx tax_court found that church income incurred to the benefit of l ron hubbard in a grand scale in the form of debt repayments id at p in sum the tax_court held that significant sums of money inured to the benefit of l ron hubbard and his family during the years at issue the court_of_appeals found no clear error and noted that a lthough neither the salaries nor the living_expenses necessarily constituted evidence of inurement the cumulative effect of hubbard’s use of the church to promote royalty income hubbard’s unfettered control_over millions of dollars of church assets and his receipt of untold thousands of dollars worth of debt repayments strongly demonstrative inurement id recordkeeping and reporting requirements every organization exempt from tax under sec_501 a and every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe see sec_6001 subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_1_6001-1 and sec_1_6001-1 the books_or_records required by sec_1_6001-1 shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law see sec_1_6001-1 except as provided every organization exempt from tax under sec_501 a annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe see sec_6033 shall file an every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f ie lr c sec_501 and following chapter of subtitle a of the code ilr c sec_6033 and chapter of subtitle d of the code see sec_1_6033-2 see also sec_6001 sec_1_6001-1 an organization’s failure or inability to file required information returns or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the organization’s exempt status based on the grounds that the organization has not established that it is observing the conditions that are required for the continuation of its form 886-a rev department of the treasury - internal_revenue_service page -13- form 886a name of taxpayer explanation of items schedule no or exhi form 6018-a year period ended department of the t reasury internal_revenue_service - i ibit 20xx 20xx exempt status see revrul_59_95 accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether the organization is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax these conditions require the filing of a complete and id revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year its records were so incomplete however that the organization was unable to furnish such statements the internal_revenue_service held that the organization’s failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of its exempt status unrelated_business_income_tax sec_511 of the code imposes a tax upon the unrelated_business_taxable_income of organizations exempt from federal_income_tax sec_512 defines unrelated_business_taxable_income as the gross_income from any unrelated_trade_or_business regularly carried on by the organization sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income of funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt functions sec_513 provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods an activity does not lose its identity as trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may not be related to the exempt purposes of the organization sec_1_513-1 provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one for this relationship to exist the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes whether activities productive of gross_income contribute form 886-a rev department of the treasury - internal_revenue_service page -14- form 886a name of taxpayer schedule no or exhibit form 6018-a year period ended explanation of items department of the treasury - internal_revenue_service 20xx 20xx importantly to the accomplishment of any purpose for which an organization is granted exemption depends on each case upon the facts and circumstances involved in revrul_68_46 1968_1_cb_260 a war veterans’ organization did not qualify for exemption from federal_income_tax under sec_501 because it was primarily engaged in renting a commercial building and operating a public banquet and meeting hal having bar and dining facilities government’s position and conclusions taxpayer’s position the corporation was dissolved in 20xx issue in sec_1_501_c_19_-1 has not established that it operates exclusively for exempt purposes listed as is discussed more fully above an organization described in ilr c sec_501 carries out activities in furtherance of its exempt purposes only when such activities are carried out exclusively in furtherance of the purposes listed in treas reg sec_1_501_c_19_-1 among these purposes is the provision of social and recreational activities for its members accordingly when a veterans organization described in sec_501 provides social and recreational activities for its members or for guests whose expenses are paid_by members the organization is engaged in activities in furtherance of its exempt purposes if such an organization makes its facilities available to the general_public to a substantial degree and or a significant amount of the organization’s income is received from the general_public the organization may lose its tax exemption a veterans’ organization must be operated for one or more of the purposes listed in sec_1_501_c_19_-1 the organization is not required to include all of the listed purposes or activities in its organizing instrument however the organization cannot have purposes of a substantial nature that are not listed and retain exempt status under sec_501 the exempt purposes are a promoting the social welfare of the community as defined in sec_1 c -i a b assisting disabled and needy war veterans and members of the u s armed_forces and their dependents and the widows and orphans of deceased veterans c providing entertainment care and assistance to hospitalized veterans or members of the u s armed_forces form 886-a rev department of the treasury - internal_revenue_service page -15- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx d carrying on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors e conducting programs for religious charitable scientific literary or educational_purposes as set out in sec_170 sponsoring or participating in activities of a patriotic nature f g providing insurance benefits for their members or dependents of their members or both and h providing social and recreational activities for their members the primary activity of members per initial meeting with the more than of sales were from the general_public is operating a bar and to serve the general_public and the she is certain that president where goods or services are furnished to nonmembers who provide payment for such goods or services their furnishing is outside the scope of sec_1_501_c_19_-1 of the regulations generally if an organization has not kept adequate books_and_records concerning its financial transactions with nonmembers and more than percent of its gross_receipts are derived from sales transactions eg bar sales the presumption will be that the organization’s exempt status should be revoked because it is not primarily engaged in sec_501 activities however this presumption may be rebutted all facts and circumstances must be reviewed to determine whether or not the organization is primarily engaged in sec_501 activities the level of activity with the general_public engaged in by the organization overshadows the organization’s exempt_activities particularly in view of the absence of adequate books_and_records pertaining to the year in question which is required by sec_6001 and sec_6033 of the code sec_1_6001-1 and sec_1_6033-2 of the regulations and revrul_59_95 1959_1_cb_627 substantial unrelated activities may adversely effect exempt status such activities include renting out facilities to the general_public opening bar and dining facilities to the general_public selling liquor and or food to members and or the public for consumption off the premises and gaming activities with nonmembers during initial meeting with the president stated that facility is available for rent to general_public operating a bar and dining facility to the general_public sell liquor and food to members and general_public for consumption on the the the premises and can sell food and liquor to members and general_public off premises the operate gaming machines and poker games with nonmembers form 886-a rev department of the treasury - internal_revenue_service page -16- form 886a name of taxpayer explanation of items schedule no or exhi form 6018-a year period ended department of the treasury internal_revenue_service or exhibit - i 20xx 20xx it is government’s position that providing social and recreational activities to the public is not an veterans’ exempt activity under sec_501 although the programs and other benevolent welfare patriotic and civic activities it has been determined business activities relating to the operation of commercial bar for the that the general_public exceeds all other activities carries on government’s position according to the of 19xx as a non-profit corporation and 20xx is secretary of state website was established in october president for the examination year 20xx 19xx president purchased the bar from a previous owner in purchased bar inventories and the building from prior bar owners is the legal owner of the bar real_property and most of bar properties financed a personal loan with bank when she bought the business and the properties from prior owner per review of the by the paid mortgage interest of dollar_figure and auto expenses of dollar_figure on behalf of the bar’s real and personal properties own by expenses records in 20xx the president personal loan repayments were paid in 20xx the paid mortgage interest of dollar_figure and auto expenses of dollar_figure on behalf of the mileages incurred on president the auto expenses were base on estimated personal vehicle it is clear the president of the has inured the earning from the the service does not have to establish that payments for goods or services are unreasonable or exceed fair_market_value to substantiate the existence of private benefit in hawaii v commissioner 71_tc_1067 the tax_court stated nor can we agree petitioner that the critical inquiry is whether the payments made to international were reasonable or excessive regardless of whether the payments made by petitioner to international were excessive international and est inc benefited substantially from the operation of petitioner taxpayer’s position the corporation was dissolved in 20xx government’s position form 886-a rev department of the treasury - internal_revenue_service page -17- form_886 a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx an organization must satisfy two requirements to be described in sec_501 of the code first the organization must satisfy a membership test and second its activities must further the purposes listed in sec_1_501_c_19_-1 of the regulations if the membership requirements are not satisfied then the organization will not qualify for exemption under sec_501 the membership test under sec_501 of the code provides that an organization’s membership must be composed of the following a of the membership must consist of past or present members of the armed_forces b substantially_all of its other members need to be individuals who are cadets or are spouses widows or widowers of past or present members of the united_states armed_forces or cadets substantially_all has been defined to mean of the remaining of the membership therefore of the organization’s membership can consist of cadets spouses widows and widowers of cadets or members of the armed_forces and c the remaining of the membership can be anyone did not charge membership fee to any members the general membership has operations and financial matters the general membership is not has about omembers the president per initial meeting with the the little to do with the required to attend any membership meetings rather than voted for from prior owner for the years under examination the and other alternative military forms the membership is not required to purchase food and drink from the site or off site the is certain that over of sales were from nonmembers has been the president of the officers were named by since he bought the business provided ten copies of dd- is open to general_public the for consumption on- does not have adequate_records to represent membership sales it sec_501 of the code does not define the meaning of member as being an individual who has the right to control the day-to-day operations of the organization such as having the right to vote membership in a sec_501 organization is based upon analyzing the organization’s organizing document which defines the rights and obligations of membership in determining whether an individual is a member of a veterans’ organization for purposes of sec_501 of the code such an individual must be involved in the organization in such a manner as to further the organization’s exempt purposes rather than joining to receive a personal benefit such as the right to receive free food while being a patron at the bar based on the facts available of this case it appears that fide members and should not be part of the membership calculation for purposes of sec_501 of the code the organization is run like a sole_proprietorship bar and members do membership are not bona form 886-a rev department of the treasury - internal_revenue_service page -18- form 886a name of taxpayer explanation of items schedule no or exhibit form 6018-a year period ended department of the treasury - internal_revenue_service 20xx 20xx not have a say in its operations therefore since the organization failed to provide adequate failed to meet the records to substantiate the bona_fide members therefore membership test under c because it has no bona_fide members see national association of life underwriters inc v commissioner supra and sec_501 of the code taxpayer’s position the corporation was dissolved in 20xx government’s position unless specifically excepted under sec_6033 every organization_exempt_from_taxation under sec_501 must file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe regardless of the organization’s requirement to file an information_return it is required to maintain adequate books_and_records to substantiate its claims regarding its level of income and the expenditures and to provide such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status under sec_1_6033-2 of the regulations every organization exempt from tax whether or not it is required to file an annual information_return shall submit additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status during the examination several requests for information were made but organization has clearly failed to provide the requested information despite adequate notice as required by sec_1_6033-2 of the regulations failed to supply the requested information the revrul_59_95 states if an exempt_organization fails to comply with the requirements of sec_6033 of the code and its corresponding regulations the organization will no longer qualify for exempt status as described in the previous paragraph since no reply to information document requests have been received per revrul_59_95 you do not qualify for exempt status under sec_501 of the code has not complied with sec_1_6033-2 of the regulations form 886-a rev department of the treasury - internal_revenue_service page -19- form_886 a name of taxpayer explanation of items schedul form 6018-a year period ended department of the treasury internal_revenue_service le no or exhibit - sury i 20xx 20xx since your organization has failed to provide the required information as prescribed by regulations of sec_6033 of the code generally the income an organization receives from nonmembers for the purchase of goods or services or for_the_use_of its facilities is considered unrelated_business_taxable_income for purposes of differentiating unrelated_business_income and income from exempt_activities an organization must maintain adequate_records to distinguish between members and nonmembers who participate in its activities and to determine the amount of income received from each sec_6001 and sec_1_6001-1 and c discuss recordkeeping requirements for exempt_organizations in addition publication provides recordkeeping requirements for veterans' organizations exempt under sec_501 and provides the following guidance in determining member and non-member participation a a guest for sec_501 purposes is an individual who is accompanied bya member who pays for goods or services provided to the guest without being reimbursed by the guest a nonmember is a person from the general_public who pays the organization for recreational and social services provided b c a paying nonmember is a purchaser of the goods or services provided by the organization and are a direct recipient of those goods or services from the organization such a nonmember is not considered to be entertained by a member even when accompanied by a member but is instead considered to be a principal in a business transaction with the organization and d a social member is generally considered a member of the general_public and a nonmember for sec_501 purposes unless the membership category is established in the bylaws and or articles of incorporation such social members must be limited to no more than of a veterans’ organization total membership for the years under the examination there was no permanent mechanism in place to maintain records to distinguish between income from bona_fide members members’ families bona_fide guests auxiliary members and non-member’s income with respect to the organization’s operation while the operation of a bar may further an exempt_purpose under sec_501 such activities are not engaged in for the members’ social and recreational benefit when the facility is open to the public no accurate records were maintained indicating use by members and nonmembers based upon the available information the operation of the bar is a public activity that primarily serves to non bona_fide members and general_public based upon an analysis of the whole operation and in view of the unavailability of adequate_records we believe that the business activities relating to the operation of the bar all of which were available to the public predominate over the inadequately documented exempt_activities form 886-a rev department of the treasury - internal_revenue_service page -20- rm a department of the treasury - internal_revenue_service schedule no or exhibit form name of taxpayer year period ended explanation of items - form 6018-a 20xx 20xx based upon the information available the organization has not met its burden_of_proof by furnishing sufficient records to show that it is not operating a business for profit by operating a bar open to the general_public operation of an establishment open to the public neither accomplishes social welfare or any other sec_501 purposes see revrul_68_46 1968_1_cb_260 revrul_61_158 1961_2_cb_115 and sec_1 c -i c of the regulations these activities establish that the organization is not operated exclusively for exempt purposes under sec_501 of the code when congress enacted sec_501 which provides a specific exemption for veterans’ organizations social and recreational activities for the members was one of the purposes permitted the only way a nonmember may gain admission to the he or she is a bona_fide guest of a member per the interview with the president bar or restaurant is if the bar primarily serves to the general_public more than sales were from nonmembers the membership is not required to purchase food and drink from the bar addition the member income as required by sec_1 c of the regulations did not keep the required records to delineate between member and non in has not complied with the record keeping requirement and the organization is since the open to the public the burden_of_proof is on the wasn’t from an unrelated_trade_or_business unless additional records are submitted to substantiate the amount of non member income it is presumed that of the organization’s income is considered from an unrelated_trade_or_business and is subject_to corporate tax under sec_11 of the code to prove that a portion of its income conclusion sec_1 did not provide adequate information to during the examination process the show the devoted at least of their time to activities in furtherance of the organization’s exempt_function based on the available information it appears that the organization primarily operates a bar open to the public since operating a bar open to the public does not further sec_501 purposes it does not qualify for exemption under sec_501 of the code accordingly the exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after december 20xx and beyond since the corporation was dissolved in tax_year form 886-a rev department of the treasury - internal_revenue_service page -21- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a year period ended 20xx 20xx 20xx we will convert the returns for tax years 20xx and 20xx to form_1120 you are required to file 20xx form_1120 for the remaining period from january 20xx to june 20xx since net_earnings of inured to the benefit of the president exemption under sec_501 as an organization described in sec_501 should be revoked effective january 20xx during the examination process it was shown that membership therefore it does not meet the membership test and or qualify for exemption under sec_501 of the code accordingly the organization’s exempt status is revoked effective january 20xx did not have a bona_fide has failed to provide the required information that has been requested since the concerning the organization’s exempt status per sec_6033 of the code we have determined that the organization has failed to satisfy the conditions required for the continuation of its exempt status as required under sec_6033 of the internal_revenue_code and revrul_59_95 cumulative bulletin page in this case general_public organization in direct competition with similar non-exempt commercial enterprises thus was actively engaged in the operation of a bar which was open to the bar was open days a week and the bar was operated by the oar activities constituted a regularly carried on trade_or_business has failed to demonstrate that its bar activities were conducted in a non-commercial manner or that the frequency of its operations were irregular compared with similar non-exempt enterprises did not maintain any records which specify the amounts of income that the bar generated from members and non members and it failed to provide any basis for determining how much of its income came from members and non members since no reasonable method exists for determining which part of the organization’s bar income was derived from the general_public as opposed to the organization’s members it is the government’s position that all of the income that was generated by the bar including but not limited to the bar operations vending machines keno and gaming activities should be treated as unrelated_business_income since the organization’s bar income that was derived from the general_public is unrelated to the organization’s exempt purposes and the organization failed to maintain records that delineated between the income that it derived from members and non members and because it was unable to establish which part of the income was related to and or generated by members of the organization as opposed to nonmembers such income should be considered to be unrelated_trade_or_business income and it is therefore subject_to income_tax no reasonable basis was provided to explain how such income was determined form 886-a rev department of the treasury - internal_revenue_service page -22- form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a year period ended 20xx 20xx not keeping proper records related to nonmember income and the due to open to the general_public the burden_of_proof to prove that the organization had member income is on the organizations member income of the bar income will be considered non member income subject_to tax of the income is considered from an unrelated_trade_or_business and is subject_to corporate tax under sec_11 of the code therefore unless additional records are provided to prove the is if you accept our findings please sign the enclosed form 6018-a consent to proposed action-non declaratory_judgment please return it to the following address within days of the date of this letter form 886-a rev department of the treasury - internal_revenue_service page -23-
